Citation Nr: 0218475	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of overpayment of Chapter 30 
educational assistance benefits.


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


REMAND

In several statements, the veteran stated that he 
disagreed with the creation of the overpayment.  
Specifically, he contends that he withdrew from his 
courses due to hardship.   Thus, it appears that the 
veteran has raised the issue of proper creation of the 
debt and the RO has not explicitly addressed this issue.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of 
an overpayment and also asserts that the underlying debt 
is invalid, the VA must resolve both matters.  See Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  The fact that an 
issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the 
Board cannot fairly proceed while there are outstanding 
matters that must be addressed.  This is because a grant 
or denial of a waiver presupposes the propriety of the 
creation of the indebtedness in the first instance.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

Moreover, in his August 2001 and January 2002 statements, 
the veteran stated that he had offered a compromise.  The 
Committee may accept or reject a compromise of a debt.  
Under VA guidelines, a compromise is defined as an offer 
in acceptance of a partial payment in settlement and full 
satisfaction of the offeror's indebtedness as it exists at 
the time the offer is made.  It is considered a final 
settlement binding on the parties to the compromise unless 
procured by fraud, misrepresentation of a material fact or 
mutual mistake of fact.  (See VA Manual MP-4, Part I, 
8E.02 (September 1993)).  The Board notes that the 
Committee has not addressed whether there was an offer of 
compromise.  

Finally, the Board notes that copies of the letters 
advising the veteran of the termination of Chapter 30 
benefits as well as the notification of the overpayment 
are not of record in the veteran's Chapter 30 educational 
file.

Accordingly, this case is REMANDED to the Committee for 
the following:

1.  The RO should attempt to obtain 
copies of the letters advising the 
veteran of the termination of Chapter 
30 benefits and the notification of the 
overpayment.  The RO should check the 
veteran's claims file, if one exists, 
as well as with VA Debt Management 
Center (DMC) for this information.  The 
RO should advise the veteran if this 
information is not available.

2.  The RO should adjudicate the issue 
of whether the creation of the debt was 
proper, undertaking such development as 
is necessary in order to adjudicate the 
issue and address the specific 
contentions to include whether 
mitigating circumstances as defined by 
38 C.F.R. § 21.4136 are applicable.  If 
the determination is adverse to the 
veteran, the RO should notify him of 
the determination and of his appellate 
rights, and inform him that he must 
perfect an appeal of this issue if he 
wants the Board to consider this issue.
 
3.  The Committee should consider 
whether the veteran has made an offer 
of compromise and if so, the Committee 
should consider such offer of 
compromise and issue a decision on 
such.  If the Committee refuses the 
offer of compromise, the case should be 
returned to the Board.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



